Judgment, Supreme Court, New York County, entered on October 28, 1970, in the sum of $33,955.30, in favor of plaintiff, after an inquest, against the defendant, Catapano & Co., Inc., and after a hearing on the assessment of damages, following a default, unanimously modified, on the law and the facts, and judgment is increased to the sum of $120,836; and the judgment is otherwise affirmed. Appellant shall recover of respondent $60 costs and disbursements of this appeal. The unrefuted evidence, as given by the plaintiff and her expert witness, now deceased, is not inherently incredible and the sum total bears a reasonable relationship to the testimony, which comes to us uncontradicted, unchallenged, and unrejected by the trial court. Thus, on this sparse record we find no reason to disallow the items of damages as testified to; and we find the figure of the presiding Judge, to wit, $30,000, wholly inexplicable and arbitrary. Appeal from the order of said court, entered on September 29, 1970, unanimously dismissed as academic, without costs and without disbursements. Concur — McGivern, J. P., Nunez, Kupferman, Steuer and Capozzoli, JJ.